
	

114 HRES 108 IH: Expressing the sense of the House relating to the dispute between the Pacific Maritime Association and the International Longshore and Warehouse Union impacting operations of West Coast ports.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 108
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2015
			Mr. Reichert (for himself, Mr. Schrader, Mr. Newhouse, and Mr. Costa) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing the sense of the House relating to the dispute between the Pacific Maritime Association
			 and the International Longshore and Warehouse Union impacting operations
			 of West Coast ports.
	
	
 Whereas the ongoing contract negotiation between the Pacific Maritime Association and the International Longshore and Warehouse Union, relating to a collective bargaining agreement, has impacted the operations of 29 West Coast ports, where 20,000 dockworkers work;
 Whereas the parties began negotiating a new contract in May, 2014, and the previous contract expired in July of 2014;
 Whereas this negotiation and its impact on the movement of goods has sent harmful economic reverberations far beyond the shipping industry and the West Coast to farms, manufacturing plants, retail establishments, and communities across the country;
 Whereas the efficient flow of goods is critical to the regional and national economy; Whereas, in 2013, according to the Department of Commerce, imports and exports comprised 30 percent of the Nation’s gross domestic product, as the Nation’s total trade reached $5 trillion;
 Whereas over 12 percent of the Nation’s gross domestic product travels through those ports and the flow of goods in and out of those ports is critical to the operation of businesses, farms, and factories, to both retailers and consumers, and to millions of jobs all across the United States;
 Whereas the impacted operations of all West Coast transport by sea has already prevented farmers from selling their crops overseas, resulted in layoffs, slowed manufacturing production, idled trucks and trains, increased costs on businesses, and forced small businesses to shut their doors;
 Whereas, due to the interruption of the flow of commerce caused by the dispute, manufacturers, farmers, retailers, and other stakeholders are losing customers, market share, and millions of dollars a week;
 Whereas a shutdown of these ports in 2002 cost the Nation’s economy over $1 billion a day and estimates suggest another shutdown would be even more costly; and
 Whereas, if there is a shutdown of those ports, the shutdown will present a serious threat to the Nation’s safety and health: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Pacific Maritime Association and the International Longshore and Warehouse Union should swiftly conclude their contract negotiations with the assistance of a Federal mediator; and
 (2)if the Pacific Maritime Association and the International Longshore and Warehouse Union do not reach a settlement and a shutdown occurs, the President should use all tools at his disposal to end the dispute, including his authority under the Labor-Management Relations Act, 1947 (commonly known as the Taft-Hartley Act) to intervene in the matter to protect the Nation’s economy.
			
